DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has claims priority to Application 62/942,474, filed 12/02/2019 and Application 62/848,750 filed 05/16/2019.

Status of the Claims 
Claim(s) 1, 3-4  and 7-14 is/are pending in this application.

Response to Arguments
Applicant’s arguments, filed July 12, 2022 with respect to the rejection(s) of claim(s) 9-14 under35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments, filed July 12, 2022 with respect to the rejection(s) of claim(s) 1, 2, 4, 5 and 7-14 under  35 U.S.C. 102(a)(1) as being anticipated by US Pub 20170065617 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, filed July 12, 2022 with respect to the rejection(s) of claim(s) 1, 4, 5, and 7-14  under 35 U.S.C. 102 (a)(2) as being anticipated by USP No. 10,398,709 B2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of the obviousness rejections recited below over US Pub 20170065617 in view of US Pub 2003/0232089 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2017/0065617 in view of US Pub 2003/0232089 A1.
Claim 1, currently amended, is directed to a composition comprising lanosterol or a precursor thereof and a mixture of methyl-beta-cyclodextrin and hydroxypropyl-beta-cyclodextrin in aqueous solution which inhibits or prevents formation of crystallin proteins in an ocular lens of a subject.
	Regarding claim 1, US Pub 617 discloses the following composition: 
	Lanosterol				2.5	g
	Hydroxypropyl-β-Cyclodextrin	165	g
	Polysorbate 80			1	g
	EDTA 2Na				1.1	g
	Alkyldimethylbenzylammonium chloride	0.055	g
	EtOH	200	ml
	Then add dd [double distilled] H2O till the final volume is 1.1 L (PH 5.66), see paragraph 120. 
Regarding the limitation a mixture of methyl-beta-cyclodextrin and 
hydroxypropyl-beta-cyclodextrin, US Pub 617 discloses beta-cyclodextrin and alkyl-cyclodextrin, see paragraph 17, but does not expressly disclose combinations of methyl-beta-cyclodextrin and hydroxypropyl beta cyclodextrin. 
To address this deficiency, US Pub 089 discloses ophthalmic solutions for topical administration to the eye (see abstract and paragraph 14) and the use of both species of beta-cyclodextrin as claimed. 
US Pub 089 discloses a basis to use cyclodextrin compounds like those claimed in claim 1 as it teaches “The reason for including a cyclodextrin in either of these last two embodiments of the present invention is not to be viewed as a restriction of the invention. The cyclodextrin compound can be included for any one of a number of different reasons, including but not limited to reducing solubilization, reducing irritation, enhancing permeation, and enhancing stability.” See paragraph 15.
US Pub 089 discloses both methyl-β-cyclodextrin and hydroxypropyl-β-cyclodextrin are cyclodextrins to be used in ophthalmic formulations, see paragraph 84.

    PNG
    media_image1.png
    314
    526
    media_image1.png
    Greyscale

As US Pub 089 disclose cyclodextrins for reducing solubilization, reducing irritation, enhancing permeation, and enhancing stability, and also teaches both claimed cyclodextrins, one of ordinary skill in the art would have a rationale to combine them as claimed, see MPEP 2144.06 (I.COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).1
The rationale to predictably arrive at such a composition are the known prior art elements (US Pub 617 discloses compositions comprising lanosterol and a cyclodextrin, such as Hydroxypropyl-β-Cyclodextrin) combined via known methods (disclosure of ophthalmic aqueous topical solutions, comprising beta-cyclodextrin and hydroxypropyl beta cyclodextrin and lanosterol, see paragraphs 64-69 of US Pub 089, where cyclodextrins listed therein as a class, are known for  reducing solubilization, reducing irritation, enhancing permeation, and enhancing stability ) to predictably arrive at the claimed invention. 
It is noted that the claimed invention recites the intended use where the claimed composition, “inhibits or prevents formation of cystallin proteins in an ocular lens of a subject.” While this intended use of the claimed composition is not recited in the prior art, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Because the claimed composition is taught by the cited prior art, then the prior art composition (I.e., structure) is capable of performing the intended use. 
	Regarding claim 4 and the composition of claim 1 wherein the oxysterol is present in a range of between 0.01%-2% weight by volume of the composition, the composition of US Pub 617 discloses that 2.5 grams of Lanosterol are dispersed in the aqueous composition with a final volume of 1.1 L, see paragraph 120.  This results in a weight per volume final concentration of the composition of 0.227% within the claimed range of claim 4’s concentration of 0.01%-2%. 
	Regarding claim 7 and the limitation of composition of claim 1 further comprising one or more of an emulsifier, a surfactant, a thickening agent, a stabilizer, a lubricant, a penetration enhancer or a salt,  US Pub 617 discloses the nonionic surfactant polysorbate 80 and various salts such as EDTA 2Na and Alkyldimethylbenzylammonium chloride, see paragraph 120. 
	Regarding claim 8 and the limitation of a composition of claim 1 formulated for topical administration via drops to an eye, US Pub 617 discloses the composition of paragraph 120 is “In one embodiment, a formulation of lanosterol eye drop solution is:
Recipe . . . . 5 mM Lanosterol in a vehicle solution,” see paragraphs 119-120. 
	Regarding claim 9 (a method of inhibiting or preventing formation of crystallin proteins in an ocular lens of a subject); claim 11 (inhibiting an ocular lens cloudiness or increasing clarity of an ocular lens); and claim 13 (treatment of cataracts in a subject), US Pub 617 discloses this invention discloses a method for dissolving amyloid-like fibrils of crystallin proteins, comprising the step of contacting the amyloid-like fibrils with lanosterol in a sufficient amount and duration so as to dissolve the amyloid-like fibrils of crystalline proteins, wherein the method may be performed in situ, in vitro or in vivo, see paragraph 13. 
	US Pub 617 discloses that its composition comprises a pharmaceutically acceptable ophthalmic carrier and a pharmaceutically effective amount of lanosterol, wherein said lanosterol dissolves lens crystallin protein aggregate(s) in the eye of said subject; wherein the lens crystallin protein is any of α-crystallin, β-crystallin or γ-crystallin, see paragraph 12. See also claim 1 of US Pub 617.
	Further, see paragraph 21 that discloses a lanosterol composition of the invention reduced cataract severity and increased clarity of a subject (rabbit) eye lens, referencing FIG. 5A, FIG. 5B, FIG. 5C, and FIG. 5D. See especially, FIG. 5C, shows Photographs of a cataractous dog lens treated with lanosterol showing increased lens clarity.
	Regarding claims 10, 12 and 14 and the topical administration of aqueous ophthalmic composition to the eyes of a subject, US Pub 617 discloses its claimed composition is administered topically (see claim 14) to a subject for its claimed method of administering an ophthalmically administered composition comprising lanosterol, wherein said lanosterol inhibits crystallin protein aggregation or dissolves crystallin protein aggregate in the eye of said subject (see claim 1). 
Therefore the claimed invention is prima facie obvious over the cited prior art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2017/0065617 in view of US Pub 2003/0232089 A1, as applied to claims 1, 4 and 7-14, in further view of US Pub 2017/0027961 A1.
Claim 3 differs from US ‘617 in so far as it is directed to an aqueous pharmaceutical composition comprising a combination of lanosterol AND dihydro lanosterol.  While US Pub 617 does not teach said composition in a cyclodextrin aqueous formulation, such a combination would be obvious as US Pub 961 discloses lanosterol and dihydrolanosterol combinations (see Tables 1-7 or example Formulations 1-5, 16-20, 31-35, 46-50, 61-65, 76-80 and 91-96, see pages 6-10). 
US Pub 961 teaches these combinations (where it refers to them as steroids) are to be used in topical ophthalmic formulations (see paragraph 17) comprising excipients including various cyclodextrin compounds, including beta cyclodextrin, see paragraph 14, as required by base independent claim 1 from which claims 2-3 depend from.
The rationale to predictably arrive at such a composition are the known prior art elements (US Pub 961 discloses compositions comprising lanosterol and/or dihydrolanosterol) combined via known methods (disclosure of ophthalmic aqueous topical solutions, comprising cyclodextrins and lanosterol, see paragraphs 64-69) to predictably arrive at the claimed invention. 
Therefore the claimed invention is prima facie obvious over the cited prior art.

RESPONSE TO ATTORNEY ARGUMENTS:
Applicant has amended claim 1 to recite a composition comprising lanosterol or a precursor thereof and a mixture of methyl-beta-cyclodextrin and hydroxypropyl-beta-cyclodextrin in aqueous solution which inhibits or prevents formation of crystallin proteins in an ocular lens of a subject.
Applicant states US Pub 617 and US Pub 961 does not make known all elements of the claimed invention. 
Further Applicant states that with regard to the combination of US Pub 617 in view of US 089, US Pub 617 is directed to related to dissolving  crystalline protein aggregates, not preventing or inhibiting formation of crystallin proteins as claimed. 
Applicant states US Pub 089 is silent with respect to lanosterol compositions and therefore the cited combination of references is in no way predictive of results achieved with the instant claimed invention and therefore fails to establish a rationale to support a finding of obviousness. 
In response, a prima facie case above has been established where the prior art teaches a combination of lanosterol with a claimed cyclodextrin compound hydroxypropyl beta cyclodextrin (see US Pub 961) in view of US Pub 089 where it notes that the advantages of the listed and claimed cyclodextrins of claim 1.
As noted above, because the prior art structure is capable of performing the intended use, then it meets the claimed composition with the cited intended use limitation where the claim 1 composition “inhibits or prevents formation of crystallin proteins in an ocular lens of a subject.”

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012]
        I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
        "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).